Citation Nr: 0912814	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to October 
1976 and from January 1977 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2005, the Veteran submitted a claim alleging clear 
and unmistakable error (CUE) in a prior RO decision.  In 
November 2005, the Veteran clarified the claim to be a claim 
alleging CUE in a December 20, 1979 rating decision which 
denied service connection for residuals of a facial injury 
under the left eye.  As this matter has not been developed or 
certified for appeal and is not inextricably intertwined with 
the issue now before the Board, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD.  The claim was denied in June 2000.  The Veteran 
submitted a notice of disagreement with the June 2000 
decision in October 2000.  A Statement of the case was issued 
in May 2001.  The Veteran did not perfect his appeal of the 
denial of service connection for PTSD by the timely 
submission of a substantive appeal.  The June 2000 rating 
decision which denied service connection for PTSD is final.  
In July 2002, the Veteran submitted another claim of 
entitlement to service connection for PTSD.  

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims ("the Court") issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim includes advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.

In the current case, the appellant has not been provided with 
a letter which complies with the holding in Kent.  The 
appellant has not been informed of the basis for the prior 
denial of service connection for PTSD and also was not 
provided an accurate statement as to what information would 
allow the claim to be successfully reopened.  A remand is 
required to correct this deficiency.

The Veteran has alleged that his in-service stressor consists 
of witnessing the rape or attempted rape of another 
serviceman by a group of soldiers.  The Veteran has reported 
at times that he attempted to stop the assault and, as a 
result, was subject to repeated physical attacks by the 
rapists.  The Board finds the nature of the veteran's claim 
is such that the provisions of 38 C.F.R. § 3.304(f)(3), 
regarding claims based on personal assault and the method of 
developing such cases, are applicable.  This regulation 
provides that, in addition to service records, alternative 
evidence to attempt to document the alleged assault must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to, a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a claim that is based on in-service personal 
assault without first advising the Veteran that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA has not provided the 
Veteran with any notice with regard to 38 C.F.R. § 
3.304(f)(3).  He must be provided with proper notice as set 
out by this regulation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain current treatment records, VA 
and non-VA, pertaining to treatment for 
psychiatric disability.

2.  Ensure that the veteran has received 
all proper notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The AMC/RO must send the 
Veteran notification that articulates the 
basis of the last final denial of his 
acquired psychiatric disorder claim; 
notifies the Veteran of the evidence and 
information necessary to reopen his 
claim; and notifies the Veteran of the 
evidence required to establish 
entitlement to his underlying service 
connection claim for PTSD.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

3.  Send the Veteran notification that 
advises him :

(a)  That evidence from sources other 
than service records may corroborate his 
account of the in-service personal 
assaults.  Examples of such evidence 
include records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; records 
of tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.

(b)  That it is the Veteran's 
responsibility, and his alone, to provide 
the foregoing evidence, but VA will make 
reasonable efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  VA 
will notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

4.  Afford the Veteran the opportunity to 
submit any additional evidence in support 
of his claim in compliance with 38 C.F.R. 
§ 3.304(f)(3).  

5.  Then, the RO/AMC should undertake any 
additional development so indicated by 
the record.

6.  Thereafter, the RO/AMC should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the last supplemental statement of the 
case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

